Citation Nr: 1715534	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  08-16 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD) or as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and August 2008 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case was before the Board in April 2012, December 2013, and April 2014, at which times it was remanded for additional evidentiary development.  A December 2015 Board decision denied the Veteran's claim and was subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court).  In September 2016, pursuant to a Joint Motion for Remand, the Court vacated the portion of the decision regarding the hypertension claim and remanded the case.  The Board then remanded the case for additional development in January 2017.  Pursuant to the remand, the Veteran was afforded a VA examination in January 2017.  A review of the record indicates that the Board's remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a March 2017 Statement of the Case (SOC), the RO continued the evaluation of PTSD with secondary depressive disorder at 30 percent disabling, residuals of shrapnel wound to right shoulder, muscle group IV (dominant) at 30 percent disabling, bilateral hearing loss at 20 percent disabling from January 17, 2013, to September 1, 2015, 10 percent disabling from September 1, 2015, to December 28, 2015, and 20 percent disabling from December 28, 2015.  The RO also denied entitlement to individual unemployability.  The Veteran submitted a Substantive Appeal in April 2017, not specifying which claims were being appealed.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, does not yet reflect that the RO has acknowledged the Substantive Appeal.  This is unsurprising, given the very short lapse in time.  Given that the Substantive Appeal did not reflect whether it was intended as an appeal for some or all of the issues addressed in the March 2017 SOC and the very short space in time, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized after a substantial amount of time.  Affording the RO time for additional action pending, Manlincon is not applicable to these claims which remain under the jurisdiction of the RO at this time. 


FINDING OF FACT

The Veteran's hypertension has been aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension, secondary to PTSD, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103a, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for hypertension secondary to PTSD, VA's fulfillment of its duties to notify and assist with respect to the Veteran's hypertension claim need not be addressed.

The Veteran and his representative have alleged several theories of entitlement to service connection for hypertension.  However, as service connection is being granted on a secondary basis, all other theories of service connection have been rendered moot.  38 U.S.C.A. § 7104 (West 2014).  Therefore, the Board will limit its discussion to secondary service connection.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has contended that his hypertension was caused or aggravated by the PTSD symptoms from which he suffers.  Specifically, he has noted elevated blood pressure following service-related nightmares.

The Veteran's service treatment records (STRs) indicated blood pressure readings of systolic pressure of 132 and diastolic pressure of 80 (132/80) in March 1966; 136/74 in February 1967; and 100/62 on his August 1968 separation examination report.  

In December 2006, the Veteran was service connected for PTSD with secondary depressive disorder, effective September 20, 2006. 

The claims file contains private treatment records from 2000 to 2005 and VA treatment records from 2008 to 2016, indicating longstanding treatment for hypertension, as well as PTSD, anxiety and depression.  Records from April 2010 to June 2012 indicated the Veteran had some difficulties controlling his hypertension, as blood pressures ranged from 135-164/68-86.  In August 2010, his blood pressure medications were increased in dosage.  Mental health treatment records from February 2011 indicated that the Veteran was suffering from panic attacks and a return of nightmares about Vietnam, two to three times per week.  He also had had a recent episode of tachycardia, requiring a visit to the emergency room.  In April 2012, the Veteran's anxiety prescriptions were increased in dosage.  A June 2012 record noted that he felt more depressed than usual and was suffering from ongoing sleep trouble due to nightmares.  In July 2012, the Veteran reported that his PTSD symptoms remained very stressful, as he experienced nightmares about when he was wounded and others were wounded in Vietnam four to five times per week, with particularly bad ones two to three times per month.  He stated that he would rise from bed to walk off the panic attacks that would come at the end of his nightmares.

The Veteran underwent a VA examination in July 2012 which determined his hypertension was not proximately due to, the result of, or aggravated by his PTSD, noting that there was no clinical correlation between the two disabilities. 

The Veteran's wife submitted a letter in March 2014 stating that the Veteran suffered from PTSD attacks two to four times weekly.  She reported that his blood pressure (even on medication) would be elevated during those times, requiring him to walk around outside day or night for hours.  She also submitted several medical articles regarding hypertension in relation to PTSD and depression.

An April 2014 addendum opinion by the same VA examiner stated that the July 2012 opinion could not be expanded in verbiage or documentation, and her opinion was not changed.

The Veteran underwent another VA examination in January 2017 which determined that his hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected PTSD, as the etiology of primary hypertension is currently unknown.  The examiner stated a baseline level of severity of the Veteran's hypertension could be established by a review of his STRs containing blood pressure readings from March 1966, February 1967, and August 1968.  She also determined that the current severity of his hypertension was greater than the baseline, and that it is at least as likely as not that his hypertension was aggravated beyond its natural progression by his service-connected PTSD.  The examiner opined that the Veteran had difficulty controlling his blood pressure in 2009 and the April 2010 to June 2012 timeframe, given the 135-164/68-86 readings.  She noted that PTSD has been shown in some clinical trials to have an influence in blood pressure readings, pointing to three medical treatises on the subject.

Upon careful review of the evidence of record, the Board finds that the positive and negative evidence regarding the Veteran's claim for service connection for hypertension secondary to PTSD is at least in relative equipoise. 

The January 2017 examination report provides medical evidence that the Veteran's hypertension is aggravated by his PTSD.  The Board also finds no reason to question the lay testimony of the Veteran and his wife regarding his symptoms.  The Veteran's medical treatment records indicate elevated blood pressure readings during times of increased PTSD symptomatology.  This evidence is considered competent, credible and probative.  As such, based on the evidence of record and resolving reasonable doubt in the Veteran's favor, entitlement to service connection for hypertension, secondary to PTSD, is warranted.  38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for hypertension, secondary to PTSD, is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


